Name: Council Regulation (EEC) No 1597/83 of 14 June 1983 amending Regulation (EEC) No 456/80 on the granting of temporary and permanent abandonment premiums in respect of certain areas under vines and of premiums for the renunciation of replanting
 Type: Regulation
 Subject Matter: NA;  economic policy;  agricultural structures and production;  cultivation of agricultural land;  regions of EU Member States
 Date Published: nan

 No L 163/52 Official Journal of the European Communities 22 . 6 . 83 COUNCIL REGULATION (EEC) No 1597/83 of 14 June 1983 amending Regulation (EEC) No 456/80 on the granting of temporary and permanent abandonment premiums in respect of certain areas under vines and of premiums for the renunciation of replanting operations to be continued, Regulation (EEC) No 456/80 should be amended in order to extend its scope to vineyards in the Charentes departments , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ( ! ), Having regard to the opinion of the European Parliament (2), Whereas, under the first indent of Article 1 (3 ) of Regulation (EEC) No 456/80 (3), areas under vines falling within the scope of Council Directive 79/ 359/EEC of 26 March 1979 on the programme to speed up the conversion of certain areas under vines in the Charentes departments (4) are not eligible for premiums ; Whereas the common measure introduced by Direc ­ tive 79/359/EEC ended on 31 August 1982 ; where ­ as during the period of application of that Directive it was not possible for technical reasons , especially in the early stages, to complete the planned pro ­ gramme ; whereas , in order to enable the conversion Article I Regulation (EEC) No 456/80 is hereby amended as follows : 1 . In Article 1 (3 ), the first indent shall be deleted . 2 . In Article 12(1 ), ' 128,8 million European units of account' is replaced by ' 134,3 million ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 1 September 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (  ) OJ No C 18, 22 . 1 . 1983 , p. 8 . ( 2) OJ No C 128 , 16 . 5 . 1983 , p. 106 . O OJ No L 57, 29. 2 . 1980, p. 16 . (4) OJ No L 85 , 5 . 4 . 1979, p. 34 .